Citation Nr: 0613845	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  03-34 800A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of frostbite 
of the feet and the 
right hand.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from September 1949 to October 
1952, including service in Korea from August 1950 to January 
1952.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 2001 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).   


FINDING OF FACT

The veteran does not currently have residuals of frostbite of 
the feet and right hand.


CONCLUSION OF LAW

Residuals of frostbite of the feet and right hand were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds that each of the four content 
requirements of notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) has been fully satisfied.  The appellant 
was provided adequate notice as to the evidence needed to 
substantiate his claim.  The communications, such as a letter 
from the RO dated in April 2001 provided the appellant with 
an explanation of the type of evidence necessary to 
substantiate his claim, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letter 
specifically told the appellant that it was ultimately his 
responsibility to submit all evidence.  This letter was 
provided prior to adjudication of the claim.  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

The Board also notes that because service connection is being 
denied, any question as to the appropriate rating or 
effective date is moot, and there can be no failure-to-notify 
prejudice to the veteran with regard to those matters.  See 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The record includes the veteran's service medical 
records.  The appellant has declined hearing.  He was 
afforded a VA examination.  For the foregoing reasons, the 
Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the 
appellant's claim.  Therefore, no further assistance to the 
appellant with the development of evidence is required.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  The veteran contends that while 
in Korea, he was exposed to extremely cold temperatures and 
suffered frostbite.  

The veteran's service medical records, including the report 
of a medical examination conducted in October 1952 for the 
purpose of separation from service, are negative for any 
references to frostbite.   

The report of VA examination conducted in June 1959 is also 
negative for references to frostbite.  The report of a VA 
examination conducted in February 1960 shows that the veteran 
had a history of sensations of pins and needles in both 
hands, but this was attributed to a cervical disc disorder.  
There was no mention of frostbite.  

Finally, the report of a cold injury examination conducted by 
the VA in July 2001 shows that the examiner noted that the 
veteran reported complaints of burning and tingling in his 
feet along with numbness in the tips of his thumb and first 
finger on the right hand.  The veteran stated that the 
problems had been ongoing since he served in Korea and was 
exposed to temperatures of minus 35 degrees.  However, the 
examiner noted that the veteran's medical history included 
having Type II diabetes for 8 years, and he also had a 
history of a cervical fusion after being hit in the head.  
Following examination, the examiner stated that he could find 
no evidence at this time which would be consistent with cold 
type injuries.  He noted that although it has been reported 
that frostbite type injuries could predispose patients later 
on to develop a polyneuropathy, this could be explained in 
this case by the veteran's diabetic condition.  

A service-connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
The Board notes that lay persons, such as the veteran, are 
not qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  The VA examiner's opinion of record weighs 
against the veteran's claim, and is the only fully informed 
medical opinion which is of record.  Therefore, the Board 
finds the veteran does not currently have residuals of 
frostbite of the feet and right hand.  Accordingly, the Board 
concludes that residuals of frostbite of the feet and right 
hand were not incurred in or aggravated by service.


ORDER

Service connection for residuals of frostbite of the feet and 
right hand is denied.




____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


